Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/20 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al., US Patent Application Publication 2018/0095753 (hereinafter Bai) in view of Yao et al., US Patent 5,630,082 (hereinafter Yao).
Regarding claim 1, Bai teaches:
A processor comprising: a first microcode unit (see e.g. fig. 1, fast translator 154); a second microcode unit configured to retrieve, from a memory of the second microcode unit, a plurality of operations using a plurality of addresses (see e.g. fig. 1, microcode unit 156); and an instruction decode unit coupled to the first microcode unit and the second microcode unit (see e.g. fig. 2, branch decoder decodes instructions to send to translators to translate into microinstructions), wherein the instruction decode unit is configured to: receive an instruction; forward the instruction to the first microcode unit responsive to determining the instruction satisfies at least a first condition (see e.g. para. [0017-9], in fast translate mode, instructions are translated by the fast translator); and forward the instruction to the second microcode unit responsive to determining the instruction satisfies at least a second condition (see e.g. para. [0017-9], in a microcode mode, the fast translator stops translating and instructions are translated by a microcode unit). 
Bai fails to explicitly teach the first microcode unit configured to retrieve, from a memory of the first microcode unit, a plurality of operations using a plurality of addresses.
Yao teaches using multiple microcode ROMs for a plurality of dispatch positions (see e.g. fig. 4, col. 7 lines 25-31).
A fast translator of Bai could readily access a microcode ROM that is separate from another unit’s microcode ROM. Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bai and Yao wherein the first microcode unit is configured to retrieve, from 
	Regarding claim 2, Bai in view of Yao teaches or suggests:
The processor as recited in claim 1, wherein the first condition comprises the instruction being classified as a frequently executed instruction, and wherein the second condition comprises the instruction being classified as an infrequently executed instruction (see e.g. para. [0018]). 
Regarding claim 5, Bai in view of Yao teaches or suggests:
The processor as recited in claim 1, wherein the processor is further configured to retrieve a plurality of operations corresponding to the instruction from the first microcode unit responsive to the instruction being forwarded to the first microcode unit (see e.g. para. [0017-9]). 
Regarding claim 6, Bai in view of Yao teaches or suggests:
The processor as recited in claim 5, wherein the processor is further configured to forward the plurality of operations to subsequent stages of the processor pipeline (see e.g. para. [0017-9]). 
Regarding claim 7, Bai in view of Yao teaches or suggests:
The processor as recited in claim 1, wherein accessing the first microcode unit has a lower latency than accessing the second microcode unit (see e.g. para. [0017-9]).

Claims 15, 16, 19, 20 are rejected for reasons corresponding to those given above for claims 1, 2, 5-7.

Claims 3, 4, 10, 11, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Yao, further in view of Henry et al., US Patent Application Publication 2012/0260066 (hereinafter Henry).
Regarding claim 3, Bai in view of Yao teaches or suggests:
The processor as recited in claim 2.
Bai in view of Yao fails to explicitly teach wherein the instruction decode unit is further configured to forward the instruction to the first microcode unit responsive to determining the instruction satisfies at least the first condition and a third condition, wherein the third condition comprises the instruction mapping to a number of operations which is less than a threshold. 
Henry teaches translating instructions using different translators each with a different threshold of mapping to microinstructions (see e.g. para. [0055]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bai, Yao, and Henry such that the instruction decode unit is further configured to forward the instruction to the first microcode unit responsive to determining the instruction satisfies at least the first condition and a third condition, wherein the third condition comprises the instruction mapping to a number of operations which is less than a threshold. This 
Regarding claim 4, Bai in view of Yao and Henry teaches or suggests:
The processor as recited in claim 3, wherein the instruction decode unit is further configured to forward the instruction to the second microcode unit responsive to determining the instruction satisfies at least the second condition and a fourth condition, wherein the fourth condition comprises the instruction mapping to a number of operations which is greater than or equal to the threshold (see e.g. Henry para. [0055], a translator that can translate into more than one microinstruction). 
Claims 10, 11 are rejected for reasons corresponding to those given above for claims 3, 4.
Claims 17, 18 are rejected for reasons corresponding to those given above for claims 3, 4.



Response to Arguments
Applicant’s arguments regarding the amended memory language have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yao.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M LINDLOF/Primary Examiner, Art Unit 2183